DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of New Examiner
Please note that the correspondence for this application has changed (see Correspondence section at the end).
Claim Status
The amendments and arguments filed 06/27/2022 are acknowledged and have been fully considered. Claims 1, 11, 17, 27, 30, 36, 49, 55, 65, 80, 82, 90, 96, and 98-103 are currently pending. Claims 2-10, 12-16, 18-26, 28-29, 31-35, 37-48, 50-54, 56-64, 66-79, 81, 83-89, 91-95, and 97 are cancelled. Claims 11 and 101 are currently amended. Claims 1, 30, 36, 49, 55, 65, 80, 82, 90, and 96 are currently withdrawn. No Claims are new.
Claims 11, 17, 27, and 98-103 will be examined on the merits herein.
Priority
Priority has been assessed in light of the amendments to the claims filed 06/27/2022. Provisional application 62/572,392 filed 10/13/2017 does not appear to have support for the limitation “wherein the CBD is … a type 1 dimerized CBD (dCBD)” recited in amended Claim 11. The only reference to dimerization occurs on pg. 8 of the provisional application, where the description of Figure 10 discusses dimers of Rv1656. Therefore, priority cannot be granted for this amended Claim 11 or its dependent claims. The effective filing date for Claims 11, 17, 27, and 98-103 is 10/12/2018.
Information Disclosure Statement
Acknowledgement is made of Applicants’ information disclosure statement filed 06/27/2022. The cited references have been considered and a signed copy is attached to this Office Action.
Rejections Withdrawn and Response to Arguments
The rejection of Claims 11, 17, 27, and 98-103 under 35 U.S.C. § 112(a) is withdrawn in light of the amendment to Claim 11. The rejection of Claims 11, 17 and 27 under 35 U.S.C. § 112(b) is withdrawn in light of the amendment to Claim 11. The rejection of Claim 101 under 35 U.S.C. § 112(b) is withdrawn in light of the amendment to Claim 101.
All rejections have been withdrawn. A new basis for rejection for Claims 11, 17, 27, and 98-103 is below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 17, 27, and 98-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the claim recites “the CBD is a type 3a CBD or a type 1 dimerized CBD (dCBD),” however; it is unclear how CBDs are categorized into these groups and what features make these types of CBDs distinct. Accordingly, the metes and bounds of the claim are indefinite. The examiner recommends defining these CBD types relative to an existing SEQ ID NO. Claims 17, 27, and 98-103 are also rejected by virtue of being dependent on rejected Claim 11.
Regarding Claims 27 and 98, the claims recite that the CBD is bound to the cellulose-containing substrate and that the bifunctional fusion protein is in solution, respectively. Both claims are indefinite because it is unclear whether this limitation should be met at a particular step of the method, at any point in the method, or (for Claim 27) at all points in the method. Additionally, these two limitations seem to conflict; it seems that the fusion protein cannot both be bound to the cellulose-containing substrate and also be in solution. Because these limitations are mutually exclusive, the applicant should clarify when each limitation occurs. For the purposes of compact examination, the claim will be examined where the limitations can be met at any step of a method of Claim 11.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 27, and 98-103 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (publicly available 06/29/2016; IDS filed 09/22/2021) in view of Shoseyov et al. (US-5856201-A; PTO-892) as further evidenced by: Kozak (1999; PTO-892), Ryu et al. (2017; PTO-892), and Kosugi et al. (2004; PTO-892).
The teachings of Miller et al. (hereafter Miller) are as follows:
Regarding Claim 11, Miller teaches an engineered rcSso7d antigen-binding protein (pg. 378 col. 2 par. 3). The sequence of several such proteins are taught by Miller’s supporting information (PTO-892), including the sequence of rcSso7d-SA, which is found on pg. S10. This protein has a reduced charge relative to SEQ ID NO: 12. As estimated by the website protcalc.sourceforge.net/, the charge of SEQ ID NO: 12 is 5.9, while the charge of rcSso7d-SA is -2.1. See website printouts “Protein_Charge_Miller_rcSso7d-SA.pdf” and “Protein_Charge_SEQ_ID_12.pdf” attached with this office action.
Miller also teaches a method of using rcSso7d-SA to detect an antigen of interest comprising: (1) attaching rcSso7d-SA to an aldehyde-functionalized chromatography paper substrate, (2) contacting the bound rcSso7d protein with a sample comprising an antigen of interest, (3) and detecting the antigen of interest bound by the engineered rcSso7d antigen-binding protein (Figure 2b, pg. 379 paragraph bridging cols. 1-2).
Regarding Claim 98, Miller teaches that the rcSso7d-SA protein is in solution after being eluted from the purification column (Figure 2b, pg. 379 col. 1 par. 2).
Regarding Claims 99 and 100, Miller teaches that in the paper-based assay, the rcSso7d-SA protein is in at least 10-fold molar excess of the antigen of interest. The paper’s supporting information teaches that rcSso7d-SA was diluted to 13.33 μM and 6 μL of the relevant solution was used for each test zone (pg. S20 par. 3-4), for a total amount of 79.88 μmol of rcSso7d-SA protein. For the antigen of interest, streptavidin-eosin conjugate, 10 μL of a 330 nM  solution was used (pg. S20 par. 5), for a total amount of 3.3 μmol. The 79.88 μmol of rcSso7d-SA protein is more than 10-fold molar excess of the 3.3 μmol of antigen of interest.
Regarding Claim 101, the antigen of interest for rcSso7d-SA is streptavidin (pg. 379 col. 1 par. 1).
Regarding Claims 102 and 103, the substrate used in the method is aldehyde-functionalized chromatography paper (pg. 379 col. 1 par. 3).
The rcSso7d-SA protein sequence taught by Miller is not at least 85% identical to SEQ ID NO: 3 (Sequence Alignment 1), but it would be 85.5% identical to SEQ ID NO: 3 with the inclusion of an initiating methionine (Sequence Alignment 2).

    PNG
    media_image1.png
    432
    533
    media_image1.png
    Greyscale
 
Sequence Alignment 1: SEQ ID NO: 3 aligned against Miller rcSso7d-SA, as disclosed in the supporting information pg. S10. Sequences have 83.9% identity.

    PNG
    media_image2.png
    418
    531
    media_image2.png
    Greyscale

Sequence Alignment 2: SEQ ID NO: 3 aligned against Miller rcSso7d-SA, where an initiating methionine has been added. Sequences have 85.5% identity.
It is well known in the art that protein synthesis in both eukaryotes and prokaryotes begins with an initiation factor carrying a methionine, and consequently that proteins begin with the amino acid methionine (Kozak et al. pg. 188 col. 1 par. 4 for a discussion in prokaryotes and pg. 190 col. 2 par. 2 for a discussion of eukaryotes). The use of a methionine-charged initiator factor is still the state of knowledge in the field at the time of filing (Ryu et al. pg. 187 col. 1 par. 1). Therefore, in the absence of evidence to the contrary, it is assumed that the rcSso7d-SA protein sequence taught by Miller DOES start with a methionine and that it has been excluded from the sequence disclosure because its existence would be assumed by one of ordinary skill in the art at the time of filing. Accordingly, the rcSso7d-SA protein sequence taught by Miller would be at least 85% identical to SEQ ID NO: 3.
Miller also does not teach a fusion protein comprising a cellulose binding domain and does not teach that their method comprises the fusion protein binding to a cellulose-containing substrate.
The teachings of Shoseyov et al. (hereafter Shoseyov) are as follows:
Regarding Claim 11, Shoseyov teaches a fusion protein comprising a cellulose binding domain (CBD) and a second protein capable of binding to the substance of interest (col. 6 ln. 22-26). The preferred CBD is from Clostridium cellulovorans CbpA (col. 15 ln. 57-59 and paragraph bridging cols. 2-3), but can also be obtained from a variety of cell sources (col. 15 ln. 54-57). Clostridium cellulovorans CbpA has a family 3 CBD (Kosugi et al. Abstract). As discussed in the 112(b) rejection of Claim 11 above, it is unclear whether there is anything that differentiates Clostridium cellulovorans CbpA from the claimed type 3a CBD.
Shoseyov desires that the second protein be capable of specific and strong binding to the substance of interest, rather than transiently interacting with it. For example, Shoseyov teaches that the second protein may be an antibody (col. 7 ln. 12-16), or that it may be Protein A, an HSP protein, or modified antibody functional regions (col. 4 ln. 57-64).
The Shoseyov fusion protein is used in a  method of detecting a substance of interest that comprises the second protein binding the sample of interest, the CBD of the fusion protein binding cellulose and detecting binding of the sample of interest (col. 6 ln. 18-41).
Regarding Claim 27, Shoseyov teaches that the CBD is capable of binding to cellulose with high affinity (col. 6 ln. 23-24) and that this cellulose can be used in the context of a solid cellulose matrix (col. 37 ln. 51-54) that possesses many advantages including low price (col. 2 ln. 16-22).
It would have been obvious to one skilled in the art at the time of filing to improve the Miller rcSso7d antigen binding-protein by using it in a fusion protein comprising a cellulose binding domain as taught by Shoseyov.
First, one skilled in the art would have been motivated to create a fusion protein because Miller specifically teaches that “The introduction of N- or C-terminal residues or fusion peptides for site-specific, oriented surface immobilization may serve to improve [their observed] limit of detection.” (pg. 379 col. 2 par. 3).
One skilled in the art would have been motivated to choose a cellulose-binding domain to avoid the requirement for aldehyde-functionalized chromatography paper, as used by Miller, and to allow the use of more types of papers and cellulose-containing substrates. Further, Shoseyov teaches that cellulose “has excellent physical properties and is inexpensive, thus providing an attractive solid matrix for protein immobilization” (col. 2 ln. 4-6). 
Finally, one skilled in the art could have combined the antigen-binding protein of Miller with the fusion protein of Shoseyov with a reasonable expectation of success because the fusion protein of Shoseyov is used for the same function of detecting proteins in a solution, and the combination would merely require replacing one antigen-binding protein (an antibody as taught by Shoseyov) for another (a rcSso7d as taught by Miller).

Claims 11, 27, 98-100, and 102-103 are rejected under 35 U.S.C. 103 as being unpatentable over Almieda et al. (04/17/2017; PTO-892) in view of Irvine et al. (PG-PUB No. US-20170252417-A1; PTO-892) and further in view of Sabathé (2003; PTO-892). It should be noted that Irving was published 09/07/2017 (more than one year before the effective filing date of 10/12/2018) and is prior art under 35 U.S.C. 102(a)(1) even if this sequence was the result of a disclosure by an inventor.
The teachings of Almieda et al. (hereafter Almieda) are as follows:
	Regarding Claim 11, Almieda teaches a bi-functional fusion protein comprising a cellulose binding domain fused to an antigen-binding region, where the antigen-binding region is a ZZ domain that can recognize the Fc region of IgG antibodies (pg. 2 col. 1 par. 2, Figure 1). Almieda also teaches a bi-functional fusion protein complex comprising a cellulose binding domain fused to an antigen-binding region, where the antigen-binding region is an antibody bound by the ZZ domain (pg. 2 col. 1 par. 2, Figure 1).
Almieda also teaches a method for immobilizing and detecting an antigen of interest, where the antigen of interest is a labeled gold nanoparticle (see Methods section 2.3 on pg. 2-3 for a written description of the method). The Almieda method comprises contacting bi-functional fusion protein complex with a cellulose-containing substrate for a time sufficient for the bifunctional fusion protein complex to bind the cellulose-containing substrate (Figure 1b). Subsequently, the gold nanoparticle antigen of interest is contacted with the fusion protein complex on the substrate (Figure 1c) and the gold nanoparticle bound to the surface by the fusion protein complex is detected (Figures 2 and 3).
Regarding Claim 27, Almieda teaches that “the CBM portion of the fusion binds specifically to crystalline cellulose fibrils” (pg. 2 col. 1 par. 2).
Regarding Claim 98, Almieda teaches that the fusion protein complex is pre-assembled in TST buffer (Methods section 2.3, sentence bridging pg. 2-3). During this time, both the ZZ-CBM3 fusion protein and the IgG-containing fusion protein complex are in solution.
Regarding Claims 99-100, Almieda teaches the use of 2 pmol (or 2000 fmol) of ZZ-CBM3 fusion protein for each test area, and therefore, there is at most 2 pmol (or 2000 fmol) of the IgG-containing fusion protein complex (Methods section 2.3, pg. 3). This is used to capture 0‐2.3 fmol of gold nanoparticle (Methods section 2.3, pg. 3). Therefore, Almieda teaches that the bi-functional fusion protein complex comprising an antibody can be used in at least 10-fold molar excess of the gold nanoparticle antigen of interest.
Regarding Claims 102-103, Almieda teaches that Whatman no. 1 chromatographic paper can be used (pg. 3 col. 2 par. 2).
	Almieda does not teach a fusion protein an engineered reduced-charge Sso7d (rcSso7d) antigen-binding protein that comprises an amino acid sequence that is at least 85% identical to SEQ ID NO: 3 and has a reduced charge relative to SEQ ID NO: 12, as required by Claim 11. 
Irvine et al. (hereafter Irvine) teaches: a rcSso7d protein comprising an amino acid sequence that is at least 85% identical to SEQ ID NO: 3 (see Sequence Alignment 3). As estimated by the website protcalc.sourceforge.net/, the charge of the instant SEQ ID NO: 12 is 5.9, while the charge of Irvine SEQ ID NO: 11 is 0.9; therefore, it also has a reduced charge relative to SEQ ID NO: 12.

    PNG
    media_image3.png
    417
    530
    media_image3.png
    Greyscale

Sequence Alignment 3: SEQ ID NO: 3 aligned against Irvine’s rcSso7d sequence (SEQ ID NO: 11). The two sequences have 98.4% identity.
Irvine also teaches that sso7d proteins can be used in fusion proteins (sso7d-E7 long fusion, [0021] and Figure 3c), and that a yeast surface display library allows the identification of rcSso7d proteins with different binding specificities [0124]. Irvine lists sso7d proteins alongside antibodies and scFvs as examples of exemplary targeting agents [0164].
It would have been obvious for one skilled in the art at the time of filing to improve the bi-functional fusion protein of Almieda by fusing the CBD to the Irvine rcSso7d protein instead of a ZZ domain. The CBD-rcSso7d fusion protein is an improvement over the CBD-ZZ domain fusion protein because many rcSso7d proteins with many binding specificities can be identified from the yeast surface display library, as taught by Irvine. In contrast, the ZZ domain can only bind to a single antigen- the Fc region of IgG antibodies. The CBD-rcSso7d fusion protein is also an improvement over the antibody-bound fusion protein complex because it does not require the step of assembling the protein complex. Therefore, experiments can be run more quickly. Finally, because Irvine teaches that rcSso7d proteins can be used similarly to antibodies and can be used in fusion proteins, this would be an example of a simple substitution of one known element (the rcSso7d domain) for another (the IgG bound to the ZZ domain) to obtain predictable results (the creation of a bi-functional fusion protein).
Sabathé et al. (hereafter Sabathé) teaches: the gene CipA from C. acetobutylicum contains a family 3a cellulose-binding domain (CBD) and teaches CipA has been cloned into E. coli for easy genetic manipulation (Abstract).
	It would have been obvious for one skilled in the art at the time of filing to substitute the CBD of Sabathé in the place of the CBD of Almieda. The function of the two domains is the same; it would be predictable that the bi-functional fusion protein would also be capable of binding to cellulose using the Sabathé CBD. The sequence of the Sabathé CBD is known and the gene has already been cloned and expressed in E. coli, a model bacterium in which genetic manipulation techniques are routine and well-known. Therefore, such a substitution would have a reasonable expectation of success.
	
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhao et al. (01/03/2017; PTO-892) gives examples of Sso7d proteins that bind the tuberculosis antigen Rv1656 (Abstract). However, the sequences given in Table 2 are very dissimilar to SEQ ID NO: 3 and do not fall within the bounds of Claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/Examiner, Art Unit 1645                                                                                                                                                                                                        

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645